       Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

                              Before the Honorable Steven C. Yarbrough
                                   United States Magistrate Judge

                                             Clerk’s Minutes

                                         Hernandez v. Fitzgerald
                                          14cv964 – KG/SCY

                                         May 20, 2019 at 1:30 pm


Present for the Plaintiff:               Louren Oliveros
                                         Anna Martinez
                                         Alfonso Hernandez
                                         Brandon Cummings
                                         Amye Green

Present for the Defendant:               Jonlyn Martinez

Courtroom Clerk:                         Karen Grohman
Court Reporter:                          Julie Goehl


Type Of Proceeding:                      Objections to deposition designations
                                         Total Time – 1 hour 56 minutes

Court in Session:                        2:46 PM – 4:07 PM
                                         4:24 PM – 4:59 PM

Clerk’s Minutes:

 2:46 pm    The Court is in session. The Court will hear Defendant’s Objections To Plaintiff’s Notice Of
            Designation Of Use Of Deposition Testimony At Trial (Doc. 258) and Plaintiff’s Objections
            To Defendant’s Designation Of Deposition Testimony (Doc. 259). The Court explains that it
            will go line-by-line for witness Michael Herrick’s deposition to rule what testimony is
            admitted and what is excluded.

            The Court begins with Volume I. The Court asked Defendant to clarify its general objection
            to pages 5:1 to 29:14. Defendant’s counsel clarified that the general objection does not apply
            to the specific portions of the transcript that she designated within those pages.

              Designation    Designated by    Objection    Ruling
              5:1-6:1-8      Plaintiff        Yes          Admitted as background introduction and
                                                           oath.
              6:9-10         Plaintiff        Yes          Excluded as personal information and not
                                                           relevant.
              6:11-19        Plaintiff        Yes          Admitted as background information.



                                                    1
     Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 2 of 8



           6:20-9:2       Plaintiff         Yes          Excluded as not responsive, contains no
                                                         testimony.
           9:3-10:6       Plaintiff &       Yes          Admitted as a joint designation. Plaintiff’s
                          Defendant                      withdrawal of cross-designation is overruled
                                                         as untimely.

2:51 pm   Plaintiff withdraws his cross designation with regard to prior lawsuits and arrests of Herrick
          (page 9, line 3 to page 10, line 6).

          Defendant objects because there was no prior notice of the withdrawal and argues it is
          confusing.

          The Court rules that Plaintiff can withdraw designations that only Plaintiff designated. To the
          extent Plaintiff attempts to withdraw joint designations, Plaintiff’s withdrawal is deemed an
          objection to the admission of those designations and is overruled as untimely.

          Plaintiff requests the opportunity to make a record and a proffer because the Plaintiff’s
          position will change depending on the Court’s ruling.

          The Court agrees its ruling may affect the designations. The parties will have the opportunity
          to discuss that.

2:57 pm   The Court continues issuing rulings line-by-line of the deposition.

           Designation     Designated by     Objection    Ruling
           10:7-10:21      Plaintiff         Yes          Excluded because it is not testimony.
           10:22-11:2      Plaintiff &       Yes          Admitted as joint designation.
                           Defendant
           11:3-11:13      Plaintiff         Yes          Admitted because how Herrick met Plaintiff
                                                          is relevant.
           11:14-22        Plaintiff &       Yes          Admitted as joint designation.
                           Defendant
           11:23-12:10     Plaintiff         Yes          Excluded.
           12:11-12:13     Plaintiff         Yes          Admitted because Herrick is explaining how
                                                          he got his knowledge, with cross-reference
                                                          to vol II, page 104.

          With regard to lines 11-13 of page 12, the Court indicates that either this section along with
          vol. II, page 104, comes in or neither does. Defendant agrees that both should come in to
          show an inconsistency in the testimony and withdraws his objection.

           Designation     Designated by     Objection Ruling
           12:14-12:16     Plaintiff         Yes       Excluded.
           12:18-20        Plaintiff &       Yes       Admitted as joint designation.
                           Defendant
           12:21-12:23     Plaintiff         Yes          Admitted over objection because it is
                                                          relevant to Herrick’s memory and
                                                          knowledge.
           12:24-13:1      Plaintiff &       Yes          Admitted as joint designation.
                           Defendant



                                                   2
Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 3 of 8



    13:2-13:10    Plaintiff     Yes       Admitted as relevant to Herrick’s information
                                          and memory about the case.
    13:11-13      Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    13:14-25      Plaintiff     Yes       Excluded as not relevant.
    14:1-24       Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    14:25         Neither       Yes       Admitted to explain context.
    15:1-2        Plaintiff     Yes       Admitted to explain context.
    15:3-14       Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    15:15-24      Plaintiff     Yes       Admitted as relevant.
    15:25-16:17   Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    16:18-17:11   Plaintiff     Yes       Admitted as relevant.
    17:12-18:21   Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    18:22-19:10   Plaintiff     Yes       Excluded as hearsay.
    19:11-16      Plaintiff     Yes       Admitted, what Herrick did not observe is
                                          relevant.
    19:17-21:5    Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    21:6-21:8     Plaintiff     Yes       Defendant withdraws objection and Court
                                          admits.
    21:9-23:5     Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    23:6-23:11    Plaintiff     Yes       Admitted as relevant to audio that will be
                                          played at trial.
    23:12-24:7    Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    24:8-13       Plaintiff     Yes       Admitted as Herrick’s memory is relevant.
    24:24-25:11   Plaintiff     Yes       Excluded as not relevant.
    25:12-26:19   Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    26:20-27:16   Plaintiff     Yes       Admitted as relevant to audio that will be
                                          played at trial.
    27:17-29:14   Plaintiff &   Yes       Admitted as joint designation.
                  Defendant
    30:7-17       Plaintiff     Yes       Excluded because attached question was not
                                          designated and because while Herrick’s
                                          knowledge of how Plaintiff speaks could be
                                          relevant, evidence that he is Catholic is not
                                          relevant and gives rise to concerns under
                                          FRE 610.
    30:18-33:5    Plaintiff &             Admitted as joint designation.
                  Defendant
    33:6-15       Plaintiff               Admitted as relevant.
    33:17-34:3    Defendant     Yes       Excluded because Herrick lacks knowledge.
    34:4-34:16    Plaintiff &             Admitted as joint designation.
                  Defendant


                                      3
     Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 4 of 8



           34:17-35:4       Plaintiff                      Admitted as relevant to audio that will be
                                                           played at trial.
           35:5-24          Plaintiff &                    Admitted as joint designation.
                            Defendant
           36:1-25          Plaintiff         Yes          Admitted as relevant to audio that will be
                                                           played at trial; mentions of religion are
                                                           incidental.
           37:1-3           Plaintiff         Yes          Excluded as irrelevant.
           37:4-5           Plaintiff         Yes          Admitted as relationship between Plaintiff
                                                           and witness is relevant.
           37:6-38:12       Plaintiff &                    Admitted as joint designation.
                            Defendant
           38:13-15         Plaintiff         Yes          Excluded as irrelevant.

          After discussing these rulings, the Court asks for questions on volume 1 of the deposition.
          There are no questions from either side.

3:20 pm   The Court indicates its intention to continue ruling line-by-line with volume II of the
          deposition.

           Designation       Designated by       Objection     Ruling
           50:1-50:10        Plaintiff                         Admitted.
           50:11-21          Plaintiff &                       Admitted.
                             Defendant
           50:22-52:19       Defendant           Yes           Admitted for impeachment because
                                                               evidence of witness’ prior lawsuits and
                                                               previous arrests is relevant, consistent
                                                               with Judge Gonzales’ ruling. Herrick’s
                                                               testimony is allowed for the same
                                                               reasons but only for cross-examination.
                                                               If Plaintiff decided not to call Herrick, it
                                                               would not come in on its own.

3:24 pm   Plaintiff inquires why Herrick’s lawsuits and arrests are relevant to Plaintiff’s case. The Court
          explains that there is evidence to support Defendant’s argument that Herrick and Plaintiff are
          working in conjunction to look for potential lawsuits against the City or are biased because of
          that. The Court understands Judge Gonzales’ ruling (ECF 252 at 2-3) to be that Plaintiff has
          an axe to grind regarding his prior arrests and lawsuits and that has created tension with the
          City that might affect his motive to bring the current lawsuit and show he has a bias.
          Similarly, even though Herrick is not a party, if he’s filing the same lawsuits against City, and
          if he is testifying favorably to his friend, Plaintiff, he could share the same bias or motive. It
          would be inconsistent to reach a different conclusion from Judge Gonzales.

          Plaintiff objects that there is no testimony that they worked together on prior lawsuits besides
          this one. It is too attenuated to allow evidence of a nonparty with respect to whether they have
          a litigious nature. That was a sanction specifically on Plaintiff and attenuated from Herrick.
          What is the testimony showing a concerted effort?

          The Court explains the connections evidenced through church, feeding the homeless, running
          the police complaints website. It is not relevant to substance, but grounds for cross-



                                                    4
Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 5 of 8



   examination. Given that Herrick is testifying on behalf of Plaintiff, he has put his credibility
   at issue and Defendant may explore reasons he may be biased for Plaintiff and against
   Defendant on cross-examination.

   Plaintiff objects that Herrick did not witness the incident. He arrived afterwards. How does
   this impeachment evidence get in because his testimony is all after-the-fact. Has Plaintiff put
   it at play with his own designations?

   The Court explains that it is difficult because it’s a transcript and not live, but in live trial,
   these would be relevant areas for cross-examination.

   The Court continues its discussion of volume II.

    Designation       Designated by        Objection       Ruling
    52:20-53:6        Plaintiff &                          Admitted as joint designation.
                      Defendant
    53:7-54:6         Plaintiff                            Admitted without objection.
    54:7-55:8         Defendant            Yes             Admitted for impeachment, it shows a
                                                           connection with Plaintiff (starting at
                                                           54:7).
    56:2-16           Defendant            Yes             Admitted for impeachment consistent
                                                           with Judge Gonzales’ ruling.

    56:17-25          Defendant            Yes             Admitted for impeachment.
    58:3-58:16        Defendant            Yes             Admitted for impeachment consistent
                                                           with Judge Gonzales’ ruling.
    62:11-62:12       Plaintiff                            Admitted without objection.
    62:13-16          Plaintiff &                          Admitted without objection.
                      Defendant
    62:17-63:11       Plaintiff                            Admitted without objection.
    63:12-17          Plaintiff &                          Admitted without objection.
                      Defendant
    63:18-63:25       Plaintiff                            Admitted without objection.
    64:1-4            Plaintiff            Yes             Admitted because it is finishing prior
                                                           testimony.
    64:5-66:14        Plaintiff            Yes             Excluded because it is being offered to
                                                           talk about Herrick’s conversation with
                                                           an attorney, it is an out-of-court
                                                           statement between counsel and client,
                                                           not suitable for a direct examination.
    66:15-66:22       Plaintiff                            Admitted without objection.
    66:23-67:4        Plaintiff &                          Admitted as joint designation.
                      Defendant
    67:5-69:13        Plaintiff                            Admitted without objection.
    69:14-70:15       Plaintiff &                          Admitted as joint designation.
                      Defendant
    70:16-70:18       Defendant            Yes             Court asks Defendant to address
                                                           relevancy. Defendant refers to the rule of
                                                           completeness, FRE 106. Court rules it is




                                              5
Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 6 of 8



                                        so marginally relevant it’s not useful.
                                        Excluded.
    70:22-71:8     Plaintiff            Admitted without objection.
    71:9-72:4      Plaintiff &          Admitted as joint designation.
                   Defendant
    72:5-14        Plaintiff            Admitted without objection.
    72:15-19       Plaintiff     Yes    Inclined to admit because the audio
                                        recording will refer to Renee so this
                                        provides context.
    72:20-24       Plaintiff     Yes    Excluded as irrelevant. Renee is not a
                                        witness, Herrick seeing her is not
                                        relevant.
    78:3-21        Defendant     Yes    Admitted for impeachment.
    78:22-79:1     Defendant     Yes    Excluded because his conviction is not
                                        relevant.
    79:19-80:3     Defendant     Yes    Admitted for impeachment.
    82:23-83:9     Defendant     Yes    Admitted for impeachment.
    83:10-20       Defendant     Yes    Excluded because his conviction is not
                                        relevant.
    84:1-7         Defendant     Yes    Admitted for impeachment.
    86:2-18        Defendant     Yes    Excluded because it’s not related to APD
                                        or the City, general encounters with law
                                        enforcement are not relevant.
    87:1-13        Defendant     Yes    Excluded because it’s not related to
                                        APD.
    87:14-21       Defendant     Yes    Admitted for impeachment.
    88:3-12        Defendant     Yes    Admitted for impeachment.
    90:6-14        Defendant     Yes    The Court takes this section under
                                        advisement.
    99:10-24       Defendant     Yes    The Court takes this section under
                                        advisement.
    99:25-100:25   Defendant     Yes    The Court takes this section under
                                        advisement.
    103:5-104:14   Defendant     Yes    Excluded as irrelevant, Herrick’s issue
                                        with his neighbors is not related to APD.
    104:15         Plaintiff &          Admitted as joint designation.
                   Defendant
    104:16-105:5   Plaintiff     Yes    Inclined to admit for reasons stated in
                                        connection with page 12 of volume 1.
    105:6-105:25   Plaintiff &          Admitted as joint designation.
                   Defendant
    106:1-6        Defendant            Admitted without objection.
    106:7-14       Defendant     Yes    Admitted for impeachment.
    106:15-108:9   Defendant     Yes    The Court asks Defendant to address the
                                        relevance of these sections. Defendant
                                        argues that Herrick isn’t clear about all
                                        his work addresses and that his story
                                        about coming across the scene on his
                                        way home from work doesn’t make
                                        sense given these addresses. The Court


                                  6
     Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 7 of 8



                                                               inquires as to why March 2016 is
                                                               relevant. Defendant agrees it is not. But
                                                               it does show Herrick doesn’t have a clear
                                                               timeline. The Court explains it is
                                                               inclined to allow for impeachment to the
                                                               extent related to addresses in August of
                                                               2012, but periods clearly outside that
                                                               time frame are not relevant. The Court
                                                               reserves ruling on the exact line numbers
                                                               that are relevant.
           109:4-9          Defendant           Yes            Same ruling.
           109:10-          Plaintiff &                        Admitted as joint designation.
           109:23           Defendant
           109:24-          Defendant           Yes            Inclined to admit for impeachment.
           115:13
           115:14-          Plaintiff                          Admitted without objection.
           116:19
           116:20-117:2     Plaintiff &                        Admitted without objection.
                            Defendant
           117:16-25        Defendant                          Admitted without objection.
           118:12-119:2     Defendant           Yes            Inclined to admit because Herrick talks
                                                               about how Plaintiff would be able to post
                                                               complaints to his police complaints
                                                               website.

4:07 pm   The Court in recess.

4:24 pm   The Court is back in session and invites argument from the parties.

4:24 pm   Plaintiff inquires whether the Court’s ruling on Herrick’s lawsuits and arrests is part of a
          sanction, or a separate analysis under FRE 404, 403, and 110. The Court explains that it does
          not view its ruling as a sanction but is based on consistency with Judge Gonzales’ analysis in
          his order on the motions in limine – Doc. 252. The evidence is allowed as impeachment
          evidence because it is allowed as part of a cross-examination with respect to motive, bias, etc.

4:31 pm   The Court invites argument from Defendant. Defendant points to Doc. 252, which addresses
          multiple motions, not just the sanctions issue. Defendant agrees with the Court that it is
          impeachment. The audio recording shows that Herrick happens upon the scene within
          minutes, he had lawyers lined up for these cases, that he thinks the incident is great, that he
          took evidence and made duplicates, and that he assisted Plaintiff in making complaints
          regarding the incident.

4:34pm    Plaintiff responds that it is undisputed that there was some kind of attack and there is no claim
          that the interaction was fabricated. Herrick had nothing to do with it and didn’t witness it. He
          can’t be impeached on that testimony. The after-the-fact reliability of the story doesn’t have
          anything to do with whether it happened. It’s a specific incident under 404(B) and it’s
          cumulative. Plaintiff cites case law that talks about relevance of establishing bias. The City
          isn’t a party so bias against them is irrelevant. Defendant does not have a case where bias is
          relevant where the parties are different. It’s character assassination. Going to church with
          someone and helping them serve the homeless does not create a conspiracy. In addition,



                                                  7
     Case 1:14-cv-00964-KG-SCY Document 262 Filed 05/21/19 Page 8 of 8



          policeprocedures.com is not Plaintiff’s website. Herrick talked about Plaintiff as a client, not a
          partner. Jury can decide whether it’s a coincidence when he had an office downtown.

4:40 pm   Defendant argues that impeachment isn’t limited to parties, any person who testifies is subject
          to impeachment. Defendant offers the evidence to establish bias, not conformance with a
          character trait.

4:41 pm   The Court clarifies that FRE 404(B) is not the basis for its ruling. It could be motive evidence
          but under 403 but the Court would disallow it. Defendant could not call Mr. Herrick just to
          get into his history of arrests. Issue is that Plaintiff has called Mr. Harrick and his credibility
          is at issue.

          Court asks whether parties have argument with respect to any other lines from the deposition.

          Plaintiff wishes to additionally designate Vol II, page 49 lines 5-15. Plaintiff argues it is
          relevant to show that, if he had to talk to an attorney, it had nothing to do with this case.
          Plaintiff then indicates, for completeness, Plaintiff designates the whole page. Defendant
          argues that the designation is untimely. Page 49 is irrelevant to the facts of this case; it’s about
          scheduling issues. Plaintiff indicates it is important that he spoke to someone else and there
          should be a distinction drawn between Herrick consulting with Plaintiff’s attorneys versus
          other attorneys. Plaintiff wishes to reserve the right to file further objections later. The Court
          rules that page 49 is not relevant or connected to the matters that the Court has admitted. The
          Court asks the parties to confer on pages 106 to 108 regarding description of events that
          happened in 2012 and agree to redact addresses related to 2016.

          Plaintiff states that Herrick is a “may call” and counsel is undecided as to whether to call him
          due to the rulings today. Court asks Defendant’s counsel to submit a transcript that would be
          only the portions she would present in direct if she were to call Herrick as her own witness.

          Court will get parties an answer on the issues reserved for ruling by tomorrow.

          The Court asks the parties to confer and submit competing transcripts if necessary by close of
          business Wednesday. The parties do not have to prepare the video designations by
          Wednesday.

          The Court asks Plaintiff’s counsel to provide cites for the cases she alluded to earlier in her
          argument. Plaintiff cites 2009 WL 224486 and 2002 WL 1770761. The Court will let the
          parties know by tomorrow if the Court reconsiders its rulings.

4:59 PM   The Court is in recess.




                                                   8
